i       1
                                       <   -   ~ -1     1-                                                                   s..                                                                      70 fC
                                                                                                                                                                                  1.   w ■   E    ,




          \
      A
                B.AUOA.          ^l                                                                                                                             no


                                                                                                                                                                              .::n'
      is- LC              f .                                                                                                                                   -n
                                                                                                                                                                 i n
                                                                                                                                   i       \
                                                                                                                                                                 tn
                                           A* 11 ^M
                                                                                                                                       ■    L




                    Mo.                                                                                                                                                       "C5CJ^i77- C2.
                                                                                                                                                            -        no        ■ •■■■
■—■
                                 . 5
                                                                                                                                                                     ••


                                                                                               -;
                                                                                                                                                1
                                                                                                                                                    ■ -^5




                  a.*- ^ — ■.*                  C            >\\         P    sV
                                 ■--




                  J"       'j                                                                                  Co^     ll 01               U                ? ^
i. »**.                                                                                                        CootV "Tt.CV.                                                  e-7^q<?-oj

                UVG_- ix>                                                                                  to** /^oAAJ                                      4ir           ,




                iAl      ft*               ftU        ■*-«         ti*       ^ao.                                                                               ;,




                                 ^i                                                                                                                         P.lMI f           a. « 7 SOW
 r;><«/ rt/ttOi                                                                            ■    ^,
                                                                                                                                                            ilol!
                                                                                                                                                                              r         i'


U) l/i i r.L" .        u f;
 -^        f\
                                 -0.                                                                                                                it



                                                                                               —1~^



                it        -■ i   its
                                                                                                               u


                                                                                   A                                                                                               -




                                                                                                           ^Wv         ^




                                            A          ft              V,11,?,^ ^« It                                                                u..

                                                                                               /.-         C       O    ITU* '^S           T^ "—


                                                                                                      LA                                             -




^         ■                                ^_vV                    ^^^                 <



                                                       JU          ,         ' L
                                                                                                                                                            •■■. '-■ L\^i .                      1Q
VW1 ' -,
                           it
             M    \Xa\\~
                                PSM   2 t




             o-




4P-


 • - •   .